DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

As detailed on the abstract and background sections of the specification, the claimed invention provides “a particle dispersion layer utilizing magnets having a persistent magnetic field” to protect a payload of a spacecraft from external radiation sources, as cited on the independent claims as follows;
Claim 1: 1. A spacecraft, comprising: a body defining an interior payload region; and a particle dispersion layer formed of one or more magnets having a persistent magnetic field, the particle dispersion layer disposed between the interior payload region and one or more exterior surfaces of the body.
Claim 14: 14. A method of manufacturing a spacecraft, the method comprising: obtaining a particle dispersion layer having a persistent magnetic field;  Page 33Docket No. 18-4383-US-NP identifying a directionality of the persistent magnetic field of the particle dispersion layer; and installing the particle dispersion layer between an interior payload region formed by a body of the spacecraft and one or more exterior surfaces of the body according to the identified directionality of the persistent magnetic field.
Claim 19: “A spacecraft, comprising: a body defining an interior payload region; a particle dispersion layer disposed between the interior payload region and one or more exterior surfaces of the body, the particle dispersion layer formed of multiple particle layer dispersion portions, each particle dispersion layer portion including a sheet magnet producing a persistent magnetic field, the persistent magnetic field of each particle different directionality than each other particle dispersion layer portion along a midplane of the particle dispersion layer; and a mass shielding layer disposed between the particle dispersion layer and the one or more exterior surfaces of the body.  

Prosecution of the claims, search results (PE2E, IP.com, Google Patent) revealed that the subject claim elements may not have been disclosed by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1, 14 & 19 limitations.


Some of the closest prior art found on search;

Dong; Jian et al., US 20170121038 A1, SYSTEMS AND METHODS FOR SHIELDING STRUCTURES FROM RADIATION AND MAGNETIC FIELD EXPOSURE
Remarks: Discloses a system & method to shield an interior chamber of a structure (spacecraft) from radiation and magnetic field exposure. 
 However, fails to disclose claim elements, such as “a particle dispersion layer utilizing magnets having a persistent magnetic field” & “according to the identified directionality of the persistent magnetic field” as stated at step 1 above.

NPL: A.L. Lee, Lockheed Missiles & Space Co., Inc., Sunnyvale, CA; AIA A-83-0243, Particle Dispersion Around a Spacecraft
Remarks: Discloses a mathematical model to predict the trajectories of particles released from a spacecraft during operation. 
 However, fails to disclose claim elements, such as “a particle dispersion layer utilizing magnets having a persistent magnetic field” & “according to the identified directionality of the persistent magnetic field” as stated at step 1 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-20 are allowed.
a. Claims 1, 14 & 19 are allowed independent claims.
b. Claims 2-13 are allowed due to dependencies to the allowed claim 1.
c. Claims 15-18 are allowed due to dependencies to the allowed claim 14.
d. Claim 20 is allowed due to dependencies to the allowed claim 19.

Invention Drawings:
  
    PNG
    media_image1.png
    591
    411
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    735
    508
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    597
    467
    media_image3.png
    Greyscale


                   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665